By motion for rehearing appellant renews the contentions which were presented originally. Officers had stopped a truck which they thought was being operated in violation of the law. While the officers were at the truck appellant approached driving a car which was making an unnecessary noise as a result of a disconnected muffler. On account of the noise the car was stopped, and the officers then smelled whisky and discovered that appellant was drinking. What occurred between appellant and the officers is sufficiently stated in our original opinion. The court properly permitted the officers to testify as to the search of appellant's car and the result thereof under the circumstances shown.
We have again examined the bills presenting other questions and find no reversible error shown.
The motion for rehearing is overruled.
Overruled. *Page 575